■— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services dated April 27, 1983 and made after a statutory fair hearing, which reversed a determination of the local agency to remove Christina B. from the foster care of Alfredo and Linda A. and place her with Martin and Sandra P. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We note preliminarily that while the local agency does not have standing to seek review of the State commissioner’s determination (see Matter of Bosh v Fahey, 53 NY2d 896; Matter of Beaudoin v Toia [Jorczak\, 45 NY2d 343), Martin and Sandra P., who were aggrieved by that determination, were granted leave to intervene by order of this court dated May 24, 1983. Accordingly, this court may review the matter. On this record, we conclude that the State commissioner’s determination was supported by substantial evidence (see Matter of O’Rourke v Kirby, 54 NY2d 8; 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176). We have considered the remaining contentions challenging the State commissioner’s determination and find them to be without merit. Accordingly, the determination must be confirmed. Damiani, J. P., Lazer, Mangano and Boyers, JJ., concur.